Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162149                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162149
                                                                   COA: 347311
                                                                   Montcalm CC: 2017-023520-FC
  JOSEPH JOHN UTURO,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2021
           a0324
                                                                              Clerk